Title: To Thomas Jefferson from William Short, 4 November 1794
From: Short, William
To: Jefferson, Thomas



Dear Sir
Madrid Nov. 4. 1794

The object of the present letter is to satisfy a request made to me by Mr. Blake soon after his first arrival in this country and now repeated at the moment of his intended departure—namely that I would give him a letter recommendatory to you. Although you have now retired from public life, and will probably therefore have no occasion of seeing or serving Mr. Blake, and if you had would have no occasion of a letter from me for that purpose, as he is already known to you, yet I feel no difficulty in giving him this kind of certificate of his conduct during his long stay in this country, having been in every respect prudent and proper. As he has lived with Mr. Carmichael during the whole of that time he has been still more in the way of observing it, and he confirms this opinion of Mr. Blake’s conduct, as he will mention in the letters he purposes writing to America on the subject. He will explain also to Government, if he has not already done it, the cause of Mr. Blake’s detention here, so contrary to what I apprehend must have been their expectation. However this forms no part of the object of my letter, which as I have said above is destined merely for Mr. Blake, whom I with pleasure recommend to you, in the case you should have any opportunity of serving him, as he appears to me a young man of perfectly good dispositions, and of the strictest attachment to his adoptive country.
I shall send by him an edition of Don Quixote which I ask you to accept as a small token of my remembrance. It is the 8vo. edition of the academy and equally complete and correct with the 4to. edition, and more transportable, for which purpose I have chosen it, and send it  unbound. If you have not previously had this edition, though I have some idea you have, I recommend particularly to you the Analysis at the beginning by Dr. Vincente de los Rios.
Mr. Carmichael has been fortunate enough to procure you the letters of Cortez—and will send them to you. It has been a long long time since I have had the pleasure of hearing from you, which is matter of much concern to your friend

W Short

